Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 03/08/2022 has been considered by Examiner and made of record in the application file.

Terminal Disclaimer

2.	The terminal disclaimer filed on 03/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,064,901 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance


3.	Claims 1-16 are allowed over the prior art record.

4.	The following is an examiner’s statement of reasons for allowance:

Lustig et al. (U.S. PUB. 2008/0197842) teaches a method of dynamic resonance imaging is provided. A magnetic resonance imaging excitation is applied. Data in 2 or 3 spatial frequency dimensions, and time is acquired, where an acquisition order in at least one spatial frequency dimension and the time dimension are in a pseudo-random 

Chesneau et al. (U.S. PUB. 2014/0126796) teaches a method of image reconstruction for a magnetic resonance imaging (MRI) system includes obtaining k-space scan data captured by the MRI system, the k-space scan data being representative of an undersampled region over time, iteratively reconstructing preliminary dynamic images for the undersampled region from the k-space scan data via optimization of a first instance of a minimization problem, the minimization problem including a regularization term weighted by a weighting parameter array, generating a motion determination indicative of an extent to which each location of the undersampled region exhibits motion over time based on the preliminary dynamic images, and iteratively reconstructing motion-compensated dynamic images for the region from the k-space scan data via optimization of a second instance of the minimization problem, the second instance having the weighting parameter array altered as a function of the motion determination.

Consider claims 1-6 and 12-16, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest the MRI data being acquired by non- uniformly sampling k-space, perform a multi-scale transformation on a preliminary image generated from the MRI data and generating thereby a plurality of subbands, each of the plurality of subbands comprising respective transformation coefficients of the multi-scale transformation, determine, based on at least one of the plurality of subbands, a threshold between signal and noise of the transformation coefficients, and 

Consider claims 7-11, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest the MRI data being acquired by non-uniformly sampling k-space; performing a multi-scale transformation on a preliminary image generated from the MRI data and generating thereby a plurality of subbands, each of the plurality of subbands comprising respective transformation coefficients of the multi-scale transformation; 4Application No. 17/313,055 Reply to Office Action of November 8, 2021 determining, based on at least one of the plurality of subbands, a threshold between signal and noise of the transformation coefficients; and reconstructing an MRI image from the MRI data using a regularized method in which an objective function is minimized, the objective function including a data fidelity term and a regularization term that is scaled based on the determined threshold between the signal and the noise of the transformation coefficients, in combination with other limitations, as specified in the independent claim 7, and further limitations of their respective dependent claims 8-11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649